DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
In view of amendments submitted, the previous objection and rejection of claims under 112(b) have been withdrawn.

Response to Arguments
Applicant's arguments filed 02/26/2021 have been fully considered but they are not persuasive.
First, Applicant argues that Katayama’s “symmetrical thermal condition” refers to the thermal condition during welding and “has no relevance to even distribution of temperature of an engine”.  The Examiner respectfully disagrees.
The Examiner takes the position that a person of ordinary skill in the art would understand that the “symmetrical thermal condition” would exist beyond the act of welding.  Specifically, Katayama is completely silent regarding how the welded product produced by Katayama would transition from a “symmetrical Wang teaches that the heat exchanger can be more reliable “as thermal stresses arising from thermal expansion mismatch are reduced, lessening the probability of thermally induced fatigue failure” (paragraph [0053]).  Therefore, the Examiner asserts that a person of ordinary skill in the art would understand that maintaining the “symmetrical thermal condition” would be beneficial beyond the act of welding.
Second, Applicant presents U.S. Patent No. 5620308 (hereinafter Yoshinari) as evidentiary support that the turbine blade (i.e., bucket) and the liner of the combustor being made of different materials having different properties.  The Examiner respectfully disagrees.
At the outset, Yoshinari is directed toward gas turbine engines in generating electricity as opposed to aircraft jet engines.  Yoshinari goes on to discuss the differences between the two in col. 1, ll. 53-63.  The Examiner is not convinced that a person of ordinary skill in the art would rely on Yoshinari to provide insight into the construction of gas turbine engine components intended to be used in aircraft jet engines.
Even assuming for the sake argument, that Yoshinari is relevant prior art, which the Examiner does not concede, it appears that the Applicant is combing the Yoshinari discuss the alloy that make up the turbine nozzle and the turbine blade as having different characteristics, Yoshinari teaches that “[t]he turbine nozzle 28 in a first stage and the turbine blade 20 are made of a single-crystal casting” (emphasis added) (col. 7, ll. 29-30).  Further, it appears that Yoshinari frames “a crystal orientation different from that of the other portion… the contacting surface is formed into a grain boundary, thus preventing a single crystal growth” (col. 2, ll. 1-5) as a problem (grain boundaries are weak points, col. 1, ll. 33-34) to be solved, as opposed to a desired trait, as implied by the Applicant.
Third, Applicant argues that Katayama teaches a substantially flat surface, which is not desirable for a turbulator.  This is a substantially similar argument previously presented and was addressed in the Non-Final Office Action issued on 12/04/2020, pages 3-5.  Consequently, the Examiner maintains the position presented in the aforementioned Non-Final Office Action.
Fourth, Applicant argues that the “top surface of that insular portion still appears to be flat in Fig. 15 [of Katayama]”.  The Examiner respectfully disagrees.
The Examiner presents an annotated version of Fig. 15 with a line to show that even if the top surface of the insular portion 12a is flat, which the Examiner does not concede, how Katayama’s product is not flat.  The claims recite that the combustion liner is to have the uneven contour.  The uneven contour is not limited to just one gap between a single pair of neighboring weld rows.

    PNG
    media_image1.png
    218
    151
    media_image1.png
    Greyscale

Further, the claims currently read as “welding at least one fill row … such that each fill row of the at least one fill row fills at least a portion of one of the gaps” (emphasis added).  In other words, the claims only require a single fill row that fills only one of the gaps.  As Katayama teaches a “sporadic treatment”, Katayama teaches application of a single fill row, which could be applied at the arrow of the annotated version of Fig. 2 from Lin’547, provided below.

    PNG
    media_image2.png
    267
    360
    media_image2.png
    Greyscale

Lin’547 discloses that the “width 213 of the turbulator 210 includes any suitable width” (paragraph [0020]).  Therefore, the Examiner maintains that Katayama is not limited to exactly flat products.
Fifth, Applicant argues that paragraph [0026] of Katayama should override “any exaggerated features that may be shown in the figures [see MPEP § 2125(II)]”.  The Examiner respectfully disagrees.
Paragraph [0026] of Katayama is directed to Fig. 3.  Paragraph [0015] of Katayama explicitly states that Fig. 3 is according to the first (out of nine) embodiment(s).  As stated in the previous Office Action, Katayama does not define the term “substantially flat”.  The Examiner maintains that interpreting the term “substantially” as exactly is overly-narrow.
Sixth, Applicant argues that the Examiner’s proposed modification would go against the disclosure of Lin’547 that states that “not forming an acute angle between the substrate 207 and the turbulator 210”.  The Examiner respectfully disagrees.
The Examiner takes the position that contrary to the Applicant’s remarks, adding a fill row will form an obtuse angle, as opposed to an acute angle.  The Examiner provides three versions of Fig. 5 from Lin’547 to demonstrate the Examiner’s position.  The figure on the far left, is an unadulterated version from Lin’547.  The middle figure contains a line roughly at the half point of the height obtuse, as the height of the fill row increases.

    PNG
    media_image3.png
    223
    345
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    220
    331
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    220
    331
    media_image5.png
    Greyscale



Seventh, Applicant argues that the temperature range, as taught by Wang, is “insufficient for a gas turbine combustion liner or transition piece”.  Applicant presents U.S. Patent Application Publication No. 20170253821 (hereinafter Montagne) as evidentiary support that a person of ordinary skill in the art would understand that gas turbine engines operate at temperatures “that exceed about 2000⁰F”.  The Examiner respectfully disagrees.
As discussed on page 7 of the previous Non-Final Office Action, the Examiner takes a broad interpretation of the recited “gas turbine engine”.  Montagne characterizes gas turbine engines that operated at 2000⁰F as “[m]odern Wang.
Eight, Applicant argues that “a substrate is not equivalent to a sheet”.  The Examiner respectfully disagrees.
The Examiner presents Fig. 3 from Lin’547 below to highlight substrate 207.  The Examiner asserts that a person of ordinary skill in the art would recognize substrate 207 to be a sheet (i.e., a sheet of paper, metal, etc.).


    PNG
    media_image6.png
    252
    325
    media_image6.png
    Greyscale

Ninth, Applicant argues that the “heat exchanger thicknesses taught by Wang are not appropriate for the combustion liner or the transition piece of a gas turbine combustor”.  The Examiner respectfully disagrees.
Wang.  Additionally, this argument was addressed in the previous Non-Final Office Action on pages 8-9.
Tenth, Applicant argues that Wang appears to be directed toward a stand-alone heat exchanger, and a person of ordinary skill in the art would not consider any part of the heat exchanger to be relevant to a combustion liner or a transition piece.  The Examiner respectfully disagrees.
In paragraph [0019] of the published specification, the invention is to create a “heat transfer between a surface and a fluid flowing along the surface”.  The Examiner asserts that this is exactly what a heat exchanger is designed to do.  See paragraph [0005], Wang.  As the apparatus is directed toward the same purpose of the instant application and in the same field of endeavor (i.e., aerospace vehicles), the Examiner maintains that a person would have looked to Wang for inspiration.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 8-11, and 13-20 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 20150165547 (hereinafter Lin'547) in view of U.S. Patent Application Publication No. 20180038594 (hereinafter Shibata) and EP Patent No. 1541723B1 (hereinafter Katayama) and further in view of U.S. Patent Application Publication No. 20070284095 (hereinafter Wang).
Regarding claim 1, Lin’547 discloses a combustor of a gas turbine engine (gas turbine combustors, paragraph [0002], Lin’547), the combustor comprising a combustion liner (combustion liner, paragraph [0017], Lin’547), the method comprising: welding a plurality of weld rows of weld beads (turbulators 210, Figs. 2-3, Lin’547) on an outer surface (substrate 207, Fig. 3, Lin’547) of at least the combustion liner (combustion liner, paragraph [0017], Lin’547) such that a gap (Fig. 2, Lin’547) is formed between each pair of neighboring weld rows of the plurality of weld rows (turbulators 210, Figs. 2-3, Lin’547); wherein the weld rows (turbulators 210, Figs. 2-3, Lin’547) increase a thickness (Fig. 5, Lin’547) of the at least the combustion liner (combustion liner, paragraph [0017], Lin’547) at the outer surface (outer surface of substrate 207, Fig. 3, Lin’547), provide an uneven contour (Fig. 5, Lin’547) of the at least the combustion liner (combustion liner, paragraph [0017], Lin’547), and operate as turbulators (turbulators 210, Figs. 2-3, Lin’547) on the outer surface (substrate 207, Fig. 3, Lin’547) of the at least the Lin’547); wherein the at least the combustion liner is formed from a sheet material prior to the modifying (substrate 207, Figs. 3 and 5, Lin’547).
Additionally, Lin’547 discloses “the first root portion 214 and/or the second root portion 215 is raised from the substrate 207 to form at least a portion of the convex region extending from the substrate 207” (emphasis added) (paragraph [0023] and Fig. 5, reproduced below).  Further, Lin’547 also discloses “[t]he concave transition is not limited to the semi-circular shape, and may include any suitable shape” (emphasis added) (paragraph [0023] and Fig. 5).

    PNG
    media_image3.png
    223
    345
    media_image3.png
    Greyscale

Lin’547 does not explicitly disclose a transition piece extending from the combustion liner, and welding at least one fill row of a fill bead such that each fill rows of the at least one fill row fills at least a portion of one of the gaps; and the thickness of the sheet material is 4.8 mm or less.

Shibata is directed toward a cooling panel for a combustor used in a gas turbine engine.  Shibata teaches that “[t]he transition piece 20 is sometimes called a combustion liner” (paragraph [0064], Shibata).  Examiner takes the position that that the terms “combustion liner” and “transition piece” are equivalent and a teaching of welding weld rows on the “combustion liner”, as taught by Lin’547 would also be a teaching of welding weld rows on the “transition piece”.  For the sake of compact prosecution, Shibata teaches a transition piece (end of transition piece 20 corresponding with the flange 39, paragraph [0064] and Fig. 2, reproduced below, Shibata) extending from the combustion liner (end of transition piece 20 corresponding with the combustor 4, paragraph [0064] and Fig. 2, Shibata).

    PNG
    media_image7.png
    277
    395
    media_image7.png
    Greyscale

It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Lin’547 to incorporate the teachings of Shibata to manufacture a transition piece extending from the combustion liner.  One skilled in the art would have been motivated to combine the references because doing so would restrain the flow volume of the cooling medium which flows through the cooling flow path of the cooling panel, and the durability of the cooling panel for combustor is maintained.  See Shibata paragraph [0046].
However, the cited prior art references do not explicitly teach welding at least one fill row of a fill bead such that each fill rows of the at least one fill row fills at least a portion of one of the gaps; and the thickness of the sheet material is 4.8 mm or less.

Katayama is directed toward a welding method that strengthens components of an engine.  Katayama teaches welding at least one fill row of a fill bead (build-up portion 12-6,12-7,12-8, and 12-9, Fig. 4 and paragraphs [0027]-[0028], Katayama) such that each fill row of the plurality of fill rows fills at least a portion of one of the gaps (Fig. 4 provided below which shows a single build-up layer, Katayama).

    PNG
    media_image8.png
    433
    241
    media_image8.png
    Greyscale

Additionally, Katayama teaches “a unidirectionally solidified material is cast into the base material using an alloy of nickel” (emphasis added) (paragraph [0066]).
Moreover, Katayama teaches an embodiment of where the “build-up portion can be made an insular portion 12a instead of a half-cylindrical shape” (paragraph [0071]).  Further, Katayama teaches “[i]t is possible to fill-up a i.e., fill rows) (paragraph [0072]). Fig. 15, provided below, illustrates the insular portion 12a.  Additionally, Katayama teaches that “a sporadic second heat treatment 64 by the laser beam will do” (paragraph [0077]).

    PNG
    media_image9.png
    147
    429
    media_image9.png
    Greyscale

As discussed above, the pending claims require only one fill row and only one gap to be partially filled.  Further, the pending claims require that the contour of the entire combustion liner is to be uneven.  Based on the above, the Examiner takes the position that Katayama provides a teaching of an embodiment that is not flat.
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Lin’547 to incorporate the teachings of Katayama for welding at least one fill row of a fill bead such that each fill rows of the at least one fill row fills at least a portion of one of the gaps.  One skilled in the art would have been motivated to combine the references because doing so would provide “symmetric thermal condition” (i.e., Katayama paragraphs [0006], [0020], [0030], and [0041].
However, the cited prior art references do not explicitly teach the thickness of the sheet material is 4.8 mm or less.
Wang is directed toward a heat exchanger for aerospace applications.  Wang teaches the thickness of the sheet material is 4.8 mm or less “[t]he top and bottom sheets of the heat exchanger are preferably thicker than the other sheets, and maybe about 0.04 [inches] thick” (paragraph [0078]).  This taught thickness can be converted to 1.016mm.
Additionally, Wang teaches all-metal fabrication heat exchangers made of “Ni- or Fe-based alloys are often utilized for higher temperature applications, in the range of 700-1100.degree. F” (paragraph [0008]).
Furthermore, Wang teaches that the heat exchanger can be more reliable “as thermal stresses arising from thermal expansion mismatch are reduced, lessening the probability of thermally induced fatigue failure” (paragraph [0053]).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified Lin’547 to incorporate the teachings of Wang to have the thickness of the surface prior to the modifying is about 3.2 mm or less.  One skilled in the art would have been motivated to combine the references because doing so would reduce the Wang, paragraphs [0009] and [0011].
Claim 13 recites substantially similar limitations except that the preamble is directed toward a combustor of a gas turbine engine as opposed to the method of claim 1.  However, the structural limitations are the same in both claims 1 and 13, and claim 13 is rejected for the same reasons as claim 1.
Regarding claim 2, the cited prior art references teach all of the limitations of independent claim 1, as discussed above, which claim 2 depends upon. Additionally, Lin’547 discloses the outer surface (outer surface of substrate 207, Fig. 3, Lin’547) is an outer diameter surface (system 200, Fig. 2, Lin’547) of the combustion liner (combustion liner, paragraph [0017], Lin’547).
However, Lin’547 does not explicitly disclose the outer surface of an outer surface of the transition piece.
Shibata is directed toward a cooling panel for a combustor used in a gas turbine engine.  Shibata teaches that “[t]he transition piece 20 is sometimes called a combustion liner” (paragraph [0064], Shibata).  Examiner takes the position that that the terms “combustion liner” and “transition piece” are equivalent and a teaching of the outer surface of the “combustion liner”, as taught by Lin’547, would also be a teaching of the outer surface of the “transition piece”.  Further, Shibata teaches a transition piece (end of transition piece 20 corresponding with the flange 39, paragraph [0064] and Fig. 2, Shibata).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Lin’547 to incorporate the teachings of Shibata to manufacture the outer surface of an outer surface of the transition piece.  One skilled in the art would have been motivated to combine the references because doing so would restrain the flow volume of the cooling medium which flows through the cooling flow path of the cooling panel, and the durability of the cooling panel for combustor is maintained. See Shibata paragraph [0046].
Claim 14 recites substantially similar limitations except that the preamble is directed toward a combustor of a gas turbine engine as opposed to the method of claim 2.  However, the structural limitations are the same in both claims 2 and 14, and claim 14 is rejected for the same reasons as claim 2.
Regarding claim 3, the cited prior art references teach all of the limitations of independent claim 1, as discussed above, which claim 3 depends upon. Additionally, Lin’547 discloses wherein the outer surface (outer surface of substrate 207, Fig. 3, Lin’547) is an outer diameter surface (system 200, Fig. 2, Lin’547) of the combustion liner (combustion liner, paragraph [0017], Lin’547).


Regarding claim 4, the cited prior art references teach all of the limitations of independent claim 1, as discussed above, which claim 4 depends upon. Additionally, Lin’547 discloses the combustion liner (combustion liner, paragraph [0017], Lin’547).
However, Lin’547 does not explicitly disclose the combustion liner and the transition piece form a unibody component.
Shibata is directed toward a cooling panel for a combustor used in a gas turbine engine.  Shibata teaches that “[t]he transition piece 20 is sometimes called a combustion liner” (paragraph [0064], Shibata).  Further, Shibata teaches the combustion liner (end of transition piece 20 corresponding with the combustor 4, paragraph [0064] and Fig. 2, Shibata) and the transition piece (end of transition piece 20 corresponding with the flange 39, paragraph [0064] and Fig. 2, Shibata) form a unibody component (Fig. 2, Shibata).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Lin’547 to incorporate the teachings of Shibata to manufacture the combustion liner and Shibata paragraph [0046].
Claim 16 recites substantially similar limitations except that the preamble is directed toward a combustor of a gas turbine engine as opposed to the method of claim 4. However, the structural limitations are the same in both claims 4 and 16, and claim 16 is rejected for the same reasons as claim 4.
Regarding claim 5, the cited prior art references teach all of the limitations of claim 4, as discussed above, which claim 5 depends upon.  Additionally, the cited prior art references teach the weld rows (turbulators 210, Figs. 2-3, Lin’547) are located on the combustion liner (combustion liner, paragraph [0017], Lin’547), the transition piece (end of transition piece 20 corresponding with the flange 39, paragraph [0064] and Fig. 2, Shibata), and the at least one fill row (build-up portion 12-6,12-7,12-8, and 12-9, Fig. 4 and paragraphs [0027]-[0028], Katayama).
As discussed above, Examiner notes that Shibata teaches an equivalency between the transition piece and the combustion liner.  Examiner takes the position that that the terms “combustion liner” and “transition piece” are equivalent and a Lin’547, would also be a teaching of welding weld rows on the “transition piece”.  The Examiner takes the position that weld rows (i.e., turbulators as taught by Lin’547) can be welded along the entire length of the transition piece of Shibata.
The cited prior art references do not explicitly teach wherein the fill rows are located on the transition piece by not on the combustion liner.
However, Examiner notes that the placement of the fill rows have only three possible solutions (i.e., over both the liner and the transition piece, over just the liner, or over just the transition piece).
In KSR International Co. v. Teleflex Inc., 550 U.S. 398 (2007), the Supreme Court held that “obvious to try” was a valid rationale for an obviousness finding, for example, when there is a “design need” or “market demand” and there are a “finite number” of solutions. 550 U. S. at 421 (“The same constricted analysis led the Court of Appeals to conclude, in error, that a patent claim cannot be proved obvious merely by showing that the combination of elements was ‘[o]bvious to try.’...  When there is a design need or market pressure to solve a problem and there are a finite number of identified, predictable solutions, a person of ordinary skill has good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense.  In that instance the fact that a combination 
In view of the above, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Lin’547 in view of Katayama and Shibata to locate the fill rows on the transition piece but not on the liner.
Claim 17 recites substantially similar limitations except that the preamble is directed toward a combustor of a gas turbine engine as opposed to the method of claim 5.  However, the structural limitations are the same in both claims 5 and 17, and claim 17 is rejected for the same reasons as claim 5.
Regarding claim 8, the cited prior art references teach all of the limitations of independent claim 1, as discussed above, which claim 8 depends upon. Additionally, the cited prior art references teach wherein the weld rows (turbulators 210, Figs. 2-3, Lin’547) are non-overlapping (Fig. 2, Lin’547).
Claim 19 recites substantially similar limitations except that the preamble is directed toward a combustor of a gas turbine engine as opposed to the method of claim 8. However, the structural limitations are the same in both claims 8 and 19, and claim 19 is rejected for the same reasons as claim 8.
Regarding claim 9, the cited prior art references teach all of the limitations of independent claim 1, as discussed above, which claim 9 depends upon. Lin’547) comprises welding the plurality of weld rows (turbulators 210, Figs. 2-3, Lin’547).
However, the cited prior art references do not explicitly teach welding in a nonsequential order.
Examiner notes that the order for welding of the plurality of weld rows and fill rows have only two possible solutions (i.e., sequential or nonsequential).
In KSR International Co. v. Teleflex Inc., 550 U.S. 398 (2007), the Supreme Court held that “obvious to try” was a valid rationale for an obviousness finding, for example, when there is a “design need” or “market demand” and there are a “finite number” of solutions. 550 U. S. at 421 (“The same constricted analysis led the Court of Appeals to conclude, in error, that a patent claim cannot be proved obvious merely by showing that the combination of elements was ‘[o]bvious to try. ’... When there is a design need or market pressure to solve a problem and there are a finite number of identified, predictable solutions, a person of ordinary skill has good reason to pursue the known options within his or her technical grasp.  If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense.  In that instance the fact that a combination was obvious to try might show that it was obvious under § 103.”).  See MPEP § 2144.

Lin’547 to weld the plurality of weld rows in a non-sequential order.
Regarding claim 10, the cited prior art references teach all of the limitations of independent claim 1 which claim 10 depends upon, as stated above. Additionally, Lin’547 discloses the at least the combustion liner (combustion liner, paragraph [0017], Lin’547) and the outer surface (outer surface of substrate 207, Fig. 3, Lin’547).
However, Lin’547 does not explicitly disclose wherein the thickness of the surface prior to the modifying is about 3.2 mm or less.
Wang is directed toward a heat exchanger for aerospace applications.  Wang teaches wherein the thickness of the surface prior to the modifying is about 3.2 mm or less (“[t]he top and bottom sheets of the heat exchanger are preferably thicker than the other sheets, and maybe about 0.04 [1.016mm] thick”, paragraph [0078], Wang).
Furthermore, Wang teaches that the heat exchanger can be more reliable “as thermal stresses arising from thermal expansion mismatch are reduced, lessening the probability of thermally induced fatigue failure” (paragraph [0053]).

Lin’547 to incorporate the teachings of Wang to have the thickness of the surface prior to the modifying is about 3.2 mm or less.  One skilled in the art would have been motivated to combine the references because doing so would reduce the weight of the heat exchanger and the aerospace vehicle.  See Wang, paragraphs [0009] and [0011].
Claim 20 recites substantially similar limitations except that the preamble is directed toward a component as opposed to the method of claim 10.  However, the structural limitations are the same in both claims 10 and 20, and claim 20 is rejected for the same reasons as claim 10.
Regarding claim 11, the cited prior art references teach all of the limitation of independent claim 1, as discussed above, which claim 11 depends upon. Additionally, the cited prior art references teach forming the at least one of the combustion liner (combustion liner, paragraph [0017], Lin’547) from the sheet material (substrate 207, Fig. 3, Lin’547), wherein the sheet material is a sheet of metal (substrate materials include superalloys, a nickel-based alloy, an iron-based alloy, a cobalt-based alloy, or a combination thereof, paragraph [0017], Lin’547).
Regarding claim 18, the cited prior art references teach all of the limitation of independent claim 13, as discussed above, which claim 18 depends upon. Katayama) and the weld rows (turbulators 210, Figs. 2-3, Lin’547).
However, the cited prior art references, as currently applied, do not explicitly teach wherein a fill row peak height of the plurality of fill rows is greater than a weld row peak height of the weld rows.
Katayama is directed toward a welding method that strengthens components of an engine.  Katayama teaches wherein a fill row peak height of the plurality of fill rows (build-up portion 12-6,12-7,12-8, and 12-9, Fig. 4 and paragraphs [0027]-[0028], Katayama) is greater than a weld row peak height of the weld rows (Fig. 4 provided below which shows additional build-up layers which taken together have a height greater than the weld rows, Katayama).

    PNG
    media_image8.png
    433
    241
    media_image8.png
    Greyscale

Lin’547 to incorporate the teachings of Katayama to have a fill row peak height of the plurality of fill rows is greater than a weld row peak height of the weld rows. One skilled in the art would have been motivated to combine the references because doing so would provide “symmetric thermal condition” (i.e., even distribution of temperature) of an engine.  See Katayama paragraphs [0006], [0020], [0030], and [0041].

Claims 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Lin’547 in view of Shibata, Katayama, Wang, and further in view of U.S. Patent Application Publication No. 20140008333 (hereinafter Lin’333).
Regarding claim 6, the cited prior art references teach all of the limitations of independent claim 1 which claim 6 depends upon, as stated above.  Additionally, Lin’547 discloses welding by arc beam (paragraph [0020], Lin’547).
However, Lin’547 does not explicitly disclose wherein the welding is by a metal inert gas (MIG) welder.
Lin’333 is directed toward a welding method for filling grooves.  Lin’333 teaches wherein the welding is by a metal inert gas (MIG) welder (an arc welding process is known as MIG welding, paragraph [0019], Lin’333).
Lin’547 to incorporate the teachings of Lin’333 to weld by a metal inert gas (MIG) welder.  One skilled in the art would have been motivated to combine the references because doing so would fill an article to yield a weldment with improved wall fusion.  See Lin’333, paragraph [0011].
Regarding claim 7, the cited prior art references teach all of the limitations of independent claim 1 which claim 7 depends upon, as stated above. Additionally, Lin’547 discloses welding by arc beam (paragraph [0020], Lin’547).
However, Lin’547 does not explicitly disclose wherein the welding is by a tungsten inert gas (TIG) welder.
Lin’333 is directed toward a welding method for filling grooves.  Lin’333 teaches wherein the welding is by a tungsten inert gas (TIG) welder (an arc welding process is known as TIG welding, paragraph [0019], Lin’333).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Lin’547 to incorporate the teachings of Lin’333 to weld by a tungsten inert gas (TIG) welder.  One skilled in the art would have been motivated to combine the references because doing so would fill an article to yield a weldment with improved wall fusion.  See Lin’333, paragraph [0011].

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Lin’547 in view of Shibata, Katayama, Wang, and further in view of U.S. Patent Application Publication No. 20160229001 (hereinafter Rinker).
Regarding claim 12, the cited prior art references teach all of the limitations of independent claim 1 which claim 12 depends upon, as stated above. Additionally, Lin’547 discloses the uneven contours (turbulators 210, Figs. 2-3, Lin’547) and the at least the combustion liner (combustion liner, paragraph [0017], Lin’547).
However, Lin’547 does not explicitly disclose directing a flow of cooling fluid.
Rinker is directed toward a thermal-management system for controlling temperature of a workpiece used in heat exchangers used in transportation systems. Rinker teaches directing a flow of cooling fluid (cooled nanofluid, paragraphs [0055] and [0061], Rinker).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified Lin’547 to incorporate the teachings of Rinker to direct a flow of cooling fluid. One skilled in the art would have been motivated to combine the references Rinker, paragraph [0061].

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 



Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ibrahime Abraham can be reached on 571-270-5569.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service 






/WCG/Examiner, Art Unit 3761                                                                                                                                                                                                        
/JUSTIN C DODSON/Primary Examiner, Art Unit 3761